Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Claims 2-15, 22-27 are allowed.
Claims 1, 16-21 are cancelled.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Blake A. Impecoven (Reg. No 77990) on 12/14/2021.
The application has been amended as follow: 

16-21.	(Canceled)

22.	(New) One or more non-transitory computer-readable media storing instructions executable by one or more processors, wherein the instructions, when executed, cause the one or more processors to perform operations comprising:

storing an indication of the proposed change in association with a list of proposed changes for the current configuration of the SDN controller;
receiving second data representing an approval or disapproval of at least one of the proposed changes in the list of proposed changes; and
subsequent to receiving the second data, deploying the proposed changes in the list of proposed changes to the SDN controller such that the current configuration is changed to an updated configuration.

23.	(New) The one or more non-transitory computer-readable media of claim 22, wherein at least one of:
a first user account is associated with a first role having first permissions configured to submit the proposed change; 
a second user account is associated with a second role having second permissions configured to approve or disapprove the at least one of the proposed changes in the list of proposed changes; and
a third user account is associated with a third role having third permissions configured to deploy the proposed changes in the list of proposed changes.

24.	(New) The one or more non-transitory computer-readable media of claim 22, wherein the first data includes:
a user account identifier; and
a justification for the proposed change; and
the method further comprising:
identifying a user account based at least in part on the user account identifier;
generating a proposed change record including the user account, the justification, and the proposed change; and
storing an indication of the proposed change record in association with a list of proposed change records associated with the current configuration of the SDN controller, the list of proposed 

25.	(New) The one or more non-transitory computer-readable media of claim 22, wherein the second data indicates a disapproval of the proposed change based at least in part on at least one of a first conflict with one or more of the proposed changes in the list of proposed changes and a second conflict with the current configuration of the SDN controller.

26.	(New) The one or more non-transitory computer-readable media of claim 22, wherein the second data includes a user account identifier, and the operations further comprising:
identifying a user account based at least in part on the user account identifier;
determining that the user account is associated with a role having permissions configured to approve or disapprove the proposed changes in the list of proposed changes; and
wherein deploying the list of proposed changes is based at least in part on determining that the user account is associated with the role.

27.	(New) The one or more non-transitory computer-readable media of claim 22, wherein the first data includes a user account identifier, and the operations further comprising:
identifying a user account based at least in part on the user account identifier;
determining that the user account is associated with a role having permissions configured to submit the proposed change; and
wherein storing the indication of the proposed change in association with the list of proposed changes is based at least in part on determining that the user account is associated with the role.
	

Reason for allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest, receiving first data representing a proposed change for a current configuration of a Software-Defined-Networking (SDN) Controller, storing an . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANGCHE A WANG whose telephone number is (571)272-3992.  The examiner can normally be reached on M-F 10:00am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-40364036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 





Liang-che Alex Wang
December 16, 2021
/LIANG CHE A WANG/Primary Examiner, Art Unit 2447